

[boa-logo.jpg]
 

July 29, 2008
 


 

ArthroCare Corporation
7500 Rialto Boulevard
Building Two, Suite 100
Austin, Texas 78735
Attention: Michael Gluk
Senior Vice President, Chief Financial Officer



Re:
Credit Agreement dated as of January 13, 2006 (as amended by that certain First
Amendment dated as of December 18, 2007 and as further amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”) by and among ArthroCare Corporation, a Delaware corporation, as
Borrower (the “Borrower”), the banks and other financial institutions party
thereto from time to time, as Lenders (the “Lenders”) and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C issuer (the “Administrative
Agent”). Each capitalized term used herein but not defined herein shall be
defined in accordance with the Credit Agreement.

 
Dear Mr. Gluk:
 
The Borrower recently advised the Administrative Agent and the Lenders that it
would be restating is financial statements for fiscal years 2006, 2007 and the
first quarter of 2008 as more fully described in the Borrower's 8-K filing of
July 24, 2008 (such financial restatements, collectively, the
“Restatement”). During the conference call among the Borrower and the Lenders on
July 25, 2008 concerning the Restatement, we discussed extending the deadline
for the Borrower’s delivery of its quarterly financial statements for the fiscal
quarter ended June 30, 2008 by 30 days. Such additional time would be used by
the Borrower to complete the Restatement.
 
Subject to the terms and conditions hereof, the Administrative Agent, on behalf
of and at the direction of Lenders constituting Required Lenders, hereby
consents to an extension of the deadline for delivery of the June 30, 2008
financial statements to September 15, 2008.
 
Except as expressly set forth in the preceding paragraph, the Credit Agreement
and each other Loan Document shall remain in full force and effect, and this
letter shall not waive, affect, or diminish any right of the Administrative
Agent and the Lenders to demand strict compliance and performance with the
Credit Agreement and the other Loan Documents. In furtherance thereof, the
Administrative Agent and the Lenders hereby reserve all rights and remedies, and
shall be entitled, to pursue at any time and from time to time, without notice,
demand or any other action, any and all rights and remedies provided under the
Credit Agreement and/or the other Loan Documents, at law, in equity or
otherwise, whether or not with respect to any existing Events of Default, all in
the sole and absolute discretion of the Administrative Agent and the Lenders.
 
 
 

--------------------------------------------------------------------------------

 
 
ArthroCare Corporation
Page 2
 
Except as expressly set forth in the preceding paragraph, neither this letter
nor any other communication between the Administrative Agent and/or the Lenders,
on the one hand, and the Borrower, on the other hand, shall be construed as a
consent, waiver, forbearance or other modification with respect to any term,
condition or other provision of the Agreement and/or any other Loan Document.
Neither this letter, any other communication between the Administrative Agent
and/or the Lenders, on the one hand, and the Borrower, on the other hand, nor
any act or omission on the part off the Administrative Agent and/or the Lenders
constitutes, or shall be deemed to constitute, a course of conduct or a course
of dealing so as to justify an expectation by the Borrower that the
Administrative Agent and the Lenders will not exercise any rights or remedies
available to them with respect to any existing Event of Default or any
subsequent Event of Default or an expectation by the Borrower that the
Administrative Agent and the Lenders will waive any existing Event of Default or
any subsequent Event of Default.


This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.
 




 
Very truly yours,
     
BANK OF AMERICA, N.A., as Administrative Agent op behalf of the Lenders
     
By:
[sig.jpg]
 
Name:
Charlene Wright-Jones
 
Title:  
Assistant Vice President



 
 

--------------------------------------------------------------------------------

 
 